internal_revenue_service number release date index number ---------------------------------------------- -------------------------------- ---------------------------- ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc fip b04 plr-108359-07 date august taxpayer ---------------------------------------------------------------------- amount a -------------------- amount b ------------------------------------------------------------------- dear ----------------- this is in response to the letter from your representative dated date as supplemented requesting a ruling concerning the application of sec_7702 of the internal_revenue_code facts taxpayer represents as follows taxpayer is a corporation that qualifies as an insurance_company taxable under part i of subchapter_l taxpayer issues contract which is an individual non- participating flexible premium contract this contract is issued with various riders including rider collectively referred to as contract upon surrender contract will pay the policyholder an amount equal to the greater of contract’s ‘policy value’ or the benefit provided under rider which is amount a less amount b contract’s policy value is simply put the amount of premiums plus credited interest less withdraws and charges fees contract will satisfy the cash_value_accumulation_test set forth in sec_7702 and b if the service issues the ruling taxpayer requests and taxpayer treats contract’s cash_surrender_value within the meaning of sec_7702 as equal to the greater of contract’s policy value or the benefit provided under rider the actual contract form used depends upon the policyholder’s state of residence the precise manner in which the benefit payable under rider is computed varies among various state s because of different regulatory requirements the underlying theme of rider is nonetheless consistent plr-108359-07 ruling requested taxpayer requests a ruling that contract’s cash_surrender_value within the meaning of sec_7702 is the greater of its policy value or the benefit provided under rider law and analysis for contracts issued after date sec_7702 provides the definition of the term life_insurance_contract for all purposes of the code to satisfy this definition a contract must be a life_insurance_contract under the applicable law and must meet either the cash_value_accumulation_test or the guideline premium requirements and fall within the cash_value corridor sec_7702 sec_7702 provides that for purposes of sec_7702 the cash_surrender_value of any contract shall be its cash_value determined without regard to any surrender charge policy loan or reasonable termination dividends the common definition of cash_surrender_value is the amount made available contractually to a withdrawing policyowner who is terminating his or her protection kenneth black jr harold d skipper jr life health insurance 13th ed see also john h magee life_insurance 3rd ed the cash_value represents the amount available to the policyholder upon the surrender of the life_insurance_contract the legislative_history of sec_7702 defines cash_surrender_value as the cash_value of any contract ie any amount to which the policyholder is entitled upon surrender and against which the policyholder can borrow determined without regard to any surrender charge policy loan or a reasonable termination dividend s prt no pincite h_r rep no pincite sec_1_7702-2 of the proposed income_tax regulations provides that the cash_surrender_value of a contract generally equals its cash_value as defined in sec_1_7702-2 of the proposed_regulations sec_1_7702-2 of the proposed_regulations provides that for purposes of sec_7702 the cash_value of a contract generally equals the greater of i the maximum amount payable under the contract determined without regard to any surrender charge or policy loan or ii the maximum amount that the policyholder can borrow under the contract fed reg date in notice_93_37 1993_2_cb_331 the service announced that the effective date of the proposed_regulations under sec_7702 would be no earlier than the date of publication of the final regulations in the federal_register the notice also stated that it plr-108359-07 is anticipated that insurance_companies generally will be allowed a period of time after final regulations are published to bring their policy forms into compliance with any new rules here the amount the policyholder can obtain upon surrender is the greater of contract’s policy value or the benefit provided under rider hence contract’s cash_surrender_value within the meaning of sec_7702 is the greater amount ruling contract’s cash_surrender_value within the meaning of sec_7702 is the greater of its policy value or the benefit provided under rider except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter including but not limited to sec_72 sec_7702 sec_7702a and sec_7702b this ruling is directed only to taxpayer sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to taxpayer’s authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively for a return s filed electronically this requirement is satisfied by attaching a statement to the return s that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely donald j drees jr donald j drees jr senior technician reviewer branch
